CLARY, District Judge.
This is an action by the United States to revoke the citizenship of Reba Kessler, defendant. The matter is presently before me on defendant’s motion to dismiss the complaint under Rule 12(b) of the Rules of Civil Procedure, 28 U.S.C.A.
The complaint avers that on September 24, 1931, defendant under oath submitted an Application For a Certificate of Ar*585rival and Preliminary Form For Petition For Citizenship, signed by her, in which she denied that she had ever been arrested or charged with violation of any law of the United States or State or any city ordinance or traffic regulation. The complaint alleges, on the contrary, that she had been arrested seventeen times by the Philadelphia Police between the dates 'of June 4, 1929 and February 19, 1930. Counsel for defendant argues that these were arrests for violation of a City ordinance and not important as hearing on the grant of citizenship; therefore, the complaint should be dismissed.
There may be a perfectly logical and reasonable explanation of the failure of this defendant to disclose the admitted arrests. On the other hand,' there may have been a sinister purpose in connection with the application for citizenship in concealing the facts of these, arrests. Whether disclosure of these arrests may have given the Immigration authorities information which might have resulted in the denial of the right of United States citizenship, I have no way of knowing. It is only after an answer has been filed to the complaint and the issue litigated that an intelligent disposition can be made of it. The motion to dismiss, therefore, is denied.